Order entered March 23, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01186-CR

                          KEITH ALLEN FOSTER, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-80380-2014

                                         ORDER
      Appellant’s March 19, 2015 second motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to April 20, 2015.


                                                   /s/   LANA MYERS
                                                         JUSTICE